Citation Nr: 0516243	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in June 2004 when 
it was remanded for additional development.  The requested 
development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran has a current diagnosis of vertigo.

4.  The preponderance of the evidence shows that the 
veteran's vertigo is not related to any event or injury in 
service or any applicable presumptive period and was not 
caused by or aggravated by any service-connected disability, 
including tinnitus or bilateral hearing loss.


CONCLUSION OF LAW

Service connection is not warranted for vertigo.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received on December 27, 2001.  In an 
April 3, 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Thereafter, in a 
rating decision dated in April 2002, the veteran's claim was 
denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 3, 
2002, complied with these requirements.  Additional notice 
containing essentially the same information was provided to 
the veteran in a June 10, 2004 letter from VA.

Additionally, the Board notes that the April 3, 2002, and 
June 10, 2004 letters to the veteran properly notified him of 
his statutory rights.  That is, even though the letters each 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  When 
the veteran was treated at the Mayo Clinic in December 1986, 
he reported that he received disability benefits from the 
Social Security Administration (SSA) due to longstanding low 
back pain with discectomies.  Although the decision by the 
SSA awarding such benefits as well as any records upon which 
that decision was based, have not been obtained, the Board 
finds that any such records from the SSA are not relevant to 
the issue of entitlement to service connection for vertigo.  
The veteran's disability benefits were not based upon his 
vertigo.  At the time of his treatment in December 1986, the 
veteran reported that he had retired approximately two years 
previously; whereas, his symptoms of dizziness had begun only 
six months previously.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in May 2003 and July 2004 and a 
supplemental VA medical opinion was obtained in December 
2004.  The reports of the July 2004 VA examination and the 
report of the December 2004 supplemental opinion include 
medical opinions regarding the relationship between the 
veteran's claimed disability and his military service or his 
service-connected disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have substantially 
complied with the instructions contained in the June 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative; private medical records from multiple 
physicians for treatment of the veteran from December 1986 to 
January 2002; records of VA treatment of the veteran dated 
from February 2002 to October 2004; VA examination reports 
dated in May 2003 and July 2004; a December 2004 supplemental 
VA medical opinion; and statements by the veteran's spouse 
and friends.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show for his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this 
case, the veteran is service-connected for tinnitus and 
bilateral hearing loss.  The veteran is also service-
connected for residuals of trauma to his right ring finger, 
but the veteran does not contend, nor does the evidence show, 
that the veteran's claimed vertigo is related to the 
disability of his right ring finger.

VA examinations of the veteran in 2003 and 2004 show 
diagnoses of vertigo, benign positional vertigo, and benign 
paroxysmal positioning vertigo.  At the veteran's February 
1957 separation examination, the veteran was evaluated as 
normal with regard to his ears and eardrums.  The earliest 
diagnosis of the veteran's vertigo was at the Mayo Clinic in 
December 1986, almost twenty years after the veteran's 
separation from military service.  At that time the veteran 
reported that he had had episodes of dizziness for 
approximately six months, beginning in late July or early 
August 1986.

The Board finds that the preponderance of the evidence shows 
that the veteran's vertigo is not the result of any event in 
active service and was not caused by or aggravated by any 
service-connected disability.  Although the veteran clearly 
believes that his vertigo is related to his military service 
or to his service-connected tinnitus or bilateral hearing 
loss, his statements are not competent evidence to establish 
any such relationship.  The veteran is competent to report 
his experiences, such as being exposed to loud noise, and 
readily observable symptoms, such as pain or burning in his 
ears.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, as a layperson, the veteran is not competent to 
provide a medical diagnosis, such as Meniere's disease, or a 
medical nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his vertigo is related to his military service or any 
applicable presumptive period thereafter or to any service-
connected disability.  See Espiritu, 2 Vet. App. at 95; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Similarly, the veteran has provided a copy of a definition of 
"Meniere's disease" from a medical treatise to attempt to 
establish that his tinnitus, hearing loss, and vertigo are 
caused by Meniere's disease that began during his military 
service as a result of a middle ear infection.  However, 
because this evidence is overly general and inclusive, any 
such link is speculative.  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  "Acceptance of this evidence as sufficient to 
establish the plausibility of causality would be predicated 
on simply the instinctive inference of a lay person."  Id.

Although a VA outpatient treatment record in June 2002 shows 
treatment of the veteran for hearing loss, tinnitus, 
dizziness, and balance problems and notes a history of 
military noise exposure reported by the veteran, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Likewise a history recorded at VA treatment of the veteran in 
February 2002, June 2002, November 2002, July 2003, and 
October 2003 of ear damage in service and dizziness 
associated with tinnitus is not competent medical evidence to 
establish a relationship between the veteran's vertigo and 
his military service or his service-connected hearing loss or 
tinnitus.  In this case, the only competent medical evidence 
addressing a relationship between the veteran's vertigo and 
his military service or his service-connected hearing loss or 
tinnitus are the opinions of VA physicians in July and 
December in 2004 and, possibly, the January 2002 opinion of 
Simrita Sidhu, M.D.

Dr. Sidhu had reviewed records of the veteran's treatment at 
the Mayo Clinic in December 1986 and an audiological 
evaluation that had revealed sensorineural hearing loss as 
well as a December 2001 statement by the veteran (attached to 
the statement from Dr. Sidhu), describing noise exposure, 
tinnitus, and ear pain in service and worsening hearing 
acuity and dizziness.  Dr. Sidhu opined that the veteran's 
"condition" was of a very long standing during and was most 
likely triggered by the veteran's noise exposure in service.

At a July 2004 VA ear diseases examination, a VA physician 
examined the veteran and determined that the veteran had 
benign paroxysmal positioning vertigo that was less likely 
than not related to the veteran's military service or to 
service-connected tinnitus or impaired hearing.  The 
physician did not state whether he had reviewed the veteran's 
claims folder.  A supplemental medical opinion was obtained 
in December 2004 from a second VA physician who reviewed the 
evidence contained in the veteran's claims folder, including 
the report of the July 2004 VA ear diseases examination.  The 
physician opined that diagnosis of benign paroxysmal 
positioning vertigo was accurate and that that disorder was 
less likely than not related to the veteran's military 
experience.

In this case, the Board gives greater weight to the opinions 
of the VA physicians that the veteran's vertigo is not 
related to his military service or to a service-connected 
disability than to the opinion of Dr. Sidhu.  Dr. Sidhu's 
opinion only relates the veteran's "condition" to his 
military service.  Dr. Sidhu's opinion is ambiguous as to 
whether the veteran's "condition" includes the veteran's 
vertigo that is the subject of this appeal or whether it only 
encompasses the veteran's hearing loss.  The Board notes that 
it is undisputed that the veteran's hearing loss and 
tinnitus-both of which are already service connected-are 
related to the veteran's noise exposure in service.  
Precisely because of the ambiguity of Dr. Sidhu's opinion, 
the Board obtained the opinions of the VA physicians in 2004.  
Both VA physicians agreed that the veteran has benign 
paroxysmal positioning vertigo that is less likely than not 
the result of the veteran's military service.  The VA 
physician in July 2004 added that the veteran's vertigo was 
not related to his hearing loss or his tinnitus.  The 
opinions of these two physicians are clear; whereas, Dr. 
Sidhu's opinion is ambiguous.  Because the Board cannot 
determine the meaning of the opinion by Dr. Sidhu, the Board 
gives greater weight to the clear opinions of the VA 
physicians.

The preponderance of the evidence shows that the veteran's 
vertigo is not related to his military service, to any 
applicable presumptive period thereafter, or to any service-
connected disability; therefore, the veteran's claim for 
service connection must fail.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for vertigo, the claim 
must be denied.


ORDER

Entitlement to service connection for vertigo is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


